Case 1:19-cv-02372-RDB Document6 Filed 09/30/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Alla Vayner *
Plaintiff,

 

Case No. 1:19-cv-02372-RDB

Vv.

 

Bloomingdale's, Inc.
Defendant. *

 

MOTION FOR ADMISSION PRO HAC VICE
I, Courtney B. Amelung , am a member in good standing of the bar of this
Court. Iam moving the admission of Latieke Lyles

. . 7 i. 1
to appear pro hac vice in this case as counsel for Bloomingdale's, Inc.

We certify that:

1. The proposed admittee is not a member of the Maryland bar and does not maintain
any law office in Maryland

2. The proposed admittee is a member in good standing of the bars of the following
State Courts and/or United States Courts:

 

State Court & Date of Admission U.S. Court & Date of Admission
Missouri 9/17/08 Eastern District of Missouri 12/24/0
Illinois 5/7/09 Southern District of Illinois 1/5/10

 

 

 

3. During the twelve months immediately preceding this motion, the proposed admittee
has been admitted pro hac vice in this Court ° time(s).

4. The proposed admittee has never been disbarred, suspended, or denied admission to
practice law in any jurisdiction. (NOTE: Ifthe proposed admittee has been
disbarred, suspended, or denied admission to practice law in any jurisdiction, then
he/she must submit a statement fully explaining all relevant facts.)

5. The proposed admittee is familiar with the Maryland Attorneys’ Rules of Professional
Conduct, the Federal Rules of Civil Procedure, the Federal Rules of Evidence, the
Federal Rules of Appellate Procedure, and the Local Rules of this Court, and
understands he/she shall be subject to the disciplinary jurisdiction of this Court.

PHVMotion (12/2018) Page | of 2
Case 1:19-cv-02372-RDB Document 6 Filed 09/30/19 Page 2 of 2

6. The proposed admittee understands admission pro hac vice is for this case only and
does not constitute formal admission to the bar of this Court.

7. Either the undersigned movant or

 

is also a member of the bar of this Court in good standing, and will serve as co-

counsel in these proceedings.

8. The $100.00 fee for admission pro hac vice accompanies this motion.

9. We hereby certify under penalties of perjury that the foregoing statements are true

and correct.

MOVANT

Coudtnou o Ameliuings Kany
Signature ( a
Courtney B. Amelung

Printed name and bar number

Shawe Rosenthal LLP

Office name

 

 

One South Street, Suite 1800, Baltimore, MD 21202

Address

410-752-1040

Telephone number

410-752-8861

Fax Number

amelung@shawe.com
Email Address

 

 

 

 

PHWVMotion (12/2018)

PROPOSED # OG

Signature

Latieke Lyles

Printed name

Macy's, Inc.

Office name

 

 

 

11477 Olde Cabin Road, Suite 400, St. Louis, MO 63141

 

Address

314-342-6308

Telephone number

3,4 -342 Wts2

 

 

Fax Number

latieke.lyles@macys.com
Email Address

 

Page 2 of 2
